PER CURIAM.
Although styled as a declaratory judgment, the petition filed by CITGO Petroleum Corporation and Conoco, Inc. is in fact an appeal of a ruling of the Louisiana Public Service Commission. In CITGO Petroleum Corp. v. Louisiana Public Service Comm’n, 01-0008 (La.4/20/01), 787 So.2d 277, this court held that CITGO and Conoco did not have standing to appeal the LPSC’s ruling to the district court. Therefore, the district court lacks jurisdiction to consider this matter.
Accordingly, the writ is granted. The judgment of the district court is vacated in its entirety.